PER CURIAM.
On due consideration had, this court reached the opinion that the appellants should be remanded to the Northern district of Ohio for trial. In view of the fact that the same question was before the Supreme Court, we deferred filing our opinion. The recent decision of that case, in United States v. Gault, 46 S. Ct. 459, 70 L. Ed.-, confirms our view and relieves us of the necessity of supporting our conclusion by an opinion in these cases.
The order dismissing the petitions for writs of habeas corpus in all these cases, and directing the issuance of warrants of removal as to H. Lloyd Hess, Edwin C. Donaghy, and A. E. Shaw, and postponing action on the petition for a warrant of removal as to Louis J. McGrath, pending a hearing by the District Court on his condition of health, is affirmed.